Citation Nr: 0417007	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  02-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Jack Parsons, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1956 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In June 2003, the veteran testified at a Central Office (CO) 
hearing; a copy of the transcript is associated with the 
record.  At that hearing, the veteran indicated that, if his 
appeal was denied, he wanted to reopen claims for entitlement 
to service connection for ankle and foot disorders secondary 
to his service-connected left knee disability and for hearing 
loss and an eye disorder due to exposure to sonar.  In his 
November 2001 claim, the veteran appeared to have raised 
claims for service connection for disorders to both hands and 
wrists, his left elbow and left shoulder.  These issues are 
referred to the RO for clarification and appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was enacted and became effective.  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board notes that the 
duty to assist includes obtaining additional non-VA and VA 
treatment records and a medical opinion or examination, when 
needed for a determination.  The veteran's service-connected 
disabilities consist of status post medial and lateral 
meniscectomy of the left knee, evaluated as 30 percent 
disabling, and traumatic arthritis of the left knee, 
evaluated as 30 percent disabling.  The combined service-
connected evaluation is 50 percent.  Thus, the veteran does 
not meet the schedular criteria for a total disability 
evaluation based on individual unemployability (TDIU) due to 
service-connected disabilities.  Although the RO determined 
that referral for consideration by the Director, Compensation 
and Pension Service, for extraschedular consideration is not 
necessary, the record reflects that the veteran has submitted 
statements from multiple prospective employers indicating 
that he was unable to be employed by them.  In a February 
1996 VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, his former 
employer indicated that the reason for termination of the 
veteran's employment was because he was unable to work due to 
severe problems with his knees.  Further, the veteran has 
testified that he has a ninth grade education and that his 
work experience did not include sedentary work.  The Board is 
unable to award an extraschedular rating, in the first 
instance, under 38 C.F.R. § 4.16(b).  See Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  

Moreover, the RO has not notified the veteran of what 
evidence he needs to establish entitlement to a TDIU nor 
indicated that the veteran should provide any evidence in his 
possession.  The Board also observes that VA examiners have 
indicated the presence of surgical scarring and tenderness at 
times, but the RO has not provided the veteran with the 
former or revised scar regulations nor considered whether a 
separate rating for scarring is warranted under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) in addition to the 
currently assigned 30 ratings for the veteran's left knee 
disabilities.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as 
amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)).  

A review of the file also reflects that the veteran has 
received treatment for his left knee disability from both 
private and VA medical facilities.  The last VA treatment 
records are dated in March 2002.  The Board feels that 
another attempt should be made by the RO to obtain any 
missing treatment records.  The RO should ask the veteran 
again to identify and sign releases for health care providers 
that have treated him for his service-connected left knee 
disabilities since September 2000 to the present and should 
obtain missing non-VA and VA treatment records.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
left knee disabilities from September 
2000 to the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, the RO should obtain copies 
of radiologic and medical records from 
the Biloxi, Mississippi VA Medical 
Center, not already associated with the 
claims file, from March 2002 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.
 
3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
skin examinations to determine the nature 
and extent of the veteran's service-
connected left knee disabilities.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examinations, and the examination reports 
should so indicate.  The examiner(s) 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies of the left 
knee expressed in degrees.

First, the veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's left 
knee disabilities.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The examiner should document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  

Second, the skin examiner should 
expressly give the extent of the scarring 
related to surgical scarring of the left 
knee in square inches or square 
centimeters, should indicate whether the 
veteran's scarring is unstable (i.e., 
frequent loss of covering of skin over 
the scar), deep, superficial (i.e., not 
associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scarring limits the function of, or 
causes limited motion of, the affected 
part.  

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected left knee disabilities.  The 
examiner(s) should also render an opinion 
as to the overall effect of the left knee 
disability on the veteran's ability to 
obtain and retain employment, that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  The 
examiner(s) should take particular note 
of statements made by the veteran's 
former employer, prospective employers, 
who did not hire the veteran, and private 
physicians.  Consideration may be given 
to the veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities, such as his heart, hearing, 
or eye disorders.  The examiner(s) should 
clearly outline the rationale for any 
opinion expressed.

4.  Thereafter, the RO should refer the 
claim of entitlement to a total 
disability rating based on individual 
unemployability (TDIU) due to 
service-connected disabilities to the 
Director, Compensation and Pension 
Service, for extraschedular 
consideration.  

5.  After completion of the above, the RO 
should perform a de novo review and 
readjudicate the appellant's TDIU claim, 
including any additional evidence 
obtained on remand.  In particular, for 
the left knee disability, the RO's review 
should include consideration of a 
separate rating for surgical scarring 
under Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2003), all applicable 
diagnostic codes under 38 C.F.R. § 4.71a 
(2003), and both the former and current 
skin rating criteria.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




                       
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



